Decree affirmed. The reviewing board adopted the findings of the single member in awarding workmen’s compensation to the employee. The single member relied on the opinions of two doctors and concluded that the employee’s act in lifting a heavy object while at work “worsened . . . [his] anginal condition *734. . . [and] caused an increase of pain attacks finally leading to disability.” The medical evidence was vague and in various ■ respects confusing, conflicting, and inconclusive. It was much weakened by effective cross-examination. Its weight, however, was for the board, which was not bound, as a matter of law, to decide otherwise than it did, where it had support in the written opinion of one doctor and some support in the testimony of the other. Costs of the appeal are to be determined by the single justice.
Timothy H. Donohue, for the insurer.
Anthony D. Pompeo, for the claimant.